Exhibit 10.38

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

ENERGY TRANSFER EQUITY, L.P.,

AND

ENERGY TRANSFER INVESTMENTS, L.P.



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 1, 2006, by and among ENERGY TRANSFER EQUITY, L.P., a Delaware
limited partnership (“ETE”), and ENERGY TRANSFER INVESTMENTS, L.P., a Delaware
limited partnership (“ETI”).

This Agreement is made in connection with the Closing of the issuance and sale
of the Class C Units to ETI pursuant to the Contribution, Assumption and
Conveyance Agreement, dated as of November 1, 2006, by and between ETE and ETI
(the “Contribution Agreement”). ETE has agreed to enter into this Agreement
pursuant to Section 3.2(f) of the Contribution Agreement. In consideration of
the mutual covenants and agreements set forth herein and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each party hereto, the parties hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Contribution Agreement” has the meaning specified therefor in the Recital of
this Agreement.

“Conversion Units” means the Common Units issuable upon conversion of the
Class C Units.

“Effectiveness Period” has the meaning specified therefore in Section 2.01(a) of
this Agreement.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

“Holder” means the record holder of any Registrable Securities.

“Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“Registrable Securities” means the Conversion Units until such time as such
securities cease to be Registrable Securities pursuant to Section 1.02 hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.06(a) of
this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.06(a) of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Shelf Registration” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security has been declared effective by the Commission and such Registrable
Security has been sold or disposed of pursuant to such effective registration
statement; (b) such Registrable Security has been disposed of pursuant to any
section of Rule 144 (or any similar provision then in force under the Securities
Act); (c) such Registrable Security is held by ETE or one of its subsidiaries;
or (d) such Registrable Security is eligible for resale under Rule 144(k) under
the Securities Act.

ARTICLE II.

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Shelf Registration. As soon as practicable following the Closing of the
purchase of the Class C Units pursuant to the terms of the Purchase Agreement,
but in any event within 120 days of the Closing, ETE shall prepare and file a
registration statement under the Securities Act to permit the public resale of
the Registrable Securities from time to time as permitted by Rule 415 of the
Securities Act (the “Shelf Registration Statement”). ETE shall use its
commercially reasonable efforts to cause the Shelf Registration Statement to
become effective no later than 180 days after the date of the Closing (the
“Shelf Registration”). The Shelf Registration Statement filed pursuant to this
Section 2.01(a) shall be on such appropriate registration form of the Commission
as shall be selected by ETE; provided, however, that if a prospectus supplement
will be used in connection with the marketing of an Underwritten Offering from
the Shelf Registration Statement and the Managing Underwriter at any time shall
notify ETE in writing that, in the sole judgment of such Managing Underwriter,
inclusion of detailed information to be used in such prospectus supplement is of
material importance to the success of the Underwritten Offering of such
Registrable Securities, ETE shall use its commercially reasonable efforts to
include such information in such a prospectus supplement. ETE will cause the
Shelf Registration Statement filed pursuant to this Section 2.01(a) to be
continuously effective under the Securities Act until all Registrable Securities
covered by the Shelf Registration Statement have been distributed in the manner
set forth and as contemplated in the Shelf Registration Statement or there are
no longer any Registrable Securities outstanding (the “Effectiveness Period”).
The Shelf Registration Statement when declared effective

 

3



--------------------------------------------------------------------------------

(including the documents incorporated therein by reference) will comply as to
form with all applicable requirements of the Securities Act and the Exchange Act
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein, ETE
may, upon written notice to any Selling Holder whose Registrable Securities are
included in the Shelf Registration Statement, suspend such Selling Holder’s use
of any prospectus which is a part of the Shelf Registration Statement (in which
event the Selling Holder shall discontinue sales of the Registrable Securities
pursuant to the Shelf Registration Statement) if ETE or ETP, as the case may be,
(i) is pursuing an acquisition, merger, reorganization, disposition or other
similar transaction and determines in good faith that its ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in the Shelf Registration Statement or
(ii) has experienced some other material non-public event the disclosure of
which at such time, in the good faith judgment of ETE or ETP, as applicable,
would materially adversely affect ETE or ETP, as applicable. Upon disclosure of
such information or the termination of the condition described above, ETE shall
provide prompt notice to the Selling Holders whose Registrable Securities are
included in the Shelf Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.

Section 2.02 Underwritten Offering. In the event that a Selling Holder elects to
dispose of Registrable Securities under the Shelf Registration Statement
pursuant to an Underwritten Offering, ETE shall enter into an underwriting
agreement in customary form with the Managing Underwriter or Underwriters, which
shall include, among other provisions, indemnities to the effect and to the
extent provided in Section 2.07, and shall take all such other reasonable
actions as are requested by the Managing Underwriter in order to expedite or
facilitate the registration and disposition of the Registrable Securities. In
connection with any Underwritten Offering under this Agreement, ETE shall be
entitled to select the Managing Underwriter or Underwriters. No Selling Holder
may participate in such Underwritten Offering unless such Selling Holder agrees
to sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, ETE to and for the benefit of such underwriters also be made to and for
such Selling Holder’s benefit and that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with ETE or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by law. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
ETE and the Managing Underwriter; provided, however, that such withdrawal must
be made up to and including the time of pricing of such offering to be
effective. No such withdrawal or abandonment shall affect ETE’s obligation to
pay Registration Expenses.

 

4



--------------------------------------------------------------------------------

Section 2.03 Registration Procedures. In connection with its obligations
contained in Section 2.01, ETE will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Shelf Registration Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including furnishing or making available
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the Commission), and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing the Shelf Registration Statement or supplement or
amendment thereto, and (ii) such number of copies of the Shelf Registration
Statement and the prospectus included therein and any supplements and amendments
thereto as such Persons may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by such Shelf
Registration Statement or other registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Shelf Registration Statement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request, provided that ETE will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(d) promptly notify each Selling Holder and each underwriter, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the filing of the Shelf Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement, when
the same has become effective; and (ii) any written comments from the Commission
with respect to any filing referred to in clause (i) and any written request by
the Commission for amendments or supplements to the Shelf Registration Statement
or any prospectus or prospectus supplement thereto;

(e) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Shelf Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the

 

5



--------------------------------------------------------------------------------

Shelf Registration Statement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by ETE of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, ETE agrees to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

(f) furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for ETE, dated the effective date of the closing under the
underwriting agreement, and (ii) a “comfort letter”, dated the effective date of
the applicable registration statement or the date of any amendment or supplement
thereto and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have certified ETE’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “comfort letter” shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement included therein) and as are
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities, and such
other matters as such underwriters may reasonably request;

(h) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and ETE personnel as
is reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided that ETE need not disclose any
information to any such representative unless and until such representative has
entered into a confidentiality agreement with ETE;

(j) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by ETE are then listed;

 

6



--------------------------------------------------------------------------------

(k) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of ETE
to enable the Selling Holders to consummate the disposition of such Registrable
Securities;

(l) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and

(m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

Each Selling Holder, upon receipt of notice from ETE of the happening of any
event of the kind described in subsection (e) of this Section 2.03, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.03 or until it is advised in
writing by ETE that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by ETE, such Selling Holder will, or will
request the managing underwriter or underwriters, if any, to deliver to ETE (at
ETE’s expense) all copies in their possession or control, other than permanent
file copies then in such Selling Holder’s possession, of the prospectus covering
such Registrable Securities current at the time of receipt of such notice.

Section 2.04 Cooperation by Holders. ETE shall have no obligation to include in
the Shelf Registration Statement units of a Holder who has failed to timely
furnish such information which, in the opinion of counsel to ETE, is reasonably
required in order for the Shelf Registration Statement or any prospectus or
prospectus supplement thereto, as applicable, to comply with the Securities Act.

Section 2.05 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities who is included in the Shelf Registration
Statement agrees not to effect any public sale or distribution of the
Registrable Securities during the 120 calendar day period beginning on the date
of a prospectus supplement filed with the Commission with respect to the pricing
of an Underwritten Offering, provided that (i) ETE gives written notice to such
Holder of the date of the commencement and termination of such period with
respect to any such Underwritten Offering and (ii) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on ETE or on the officers or directors or
any other unitholder of ETE on whom a restriction is imposed.

Section 2.06 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
ETE’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a Shelf Registration, and the
disposition of such securities, including, without limitation, all registration,
filing, securities exchange listing and NYSE fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes and fees of

 

7



--------------------------------------------------------------------------------

transfer agents and registrars, all word processing, duplicating and printing
expenses, the fees and disbursements of counsel and independent public
accountants for ETE, including the expenses of any special audits or “comfort
letters” required by or incident to such performance and compliance. Except as
otherwise provided in Section 2.07 hereof, ETE shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder. In addition, ETE shall not be responsible for any “Selling
Expenses,” which means all underwriting fees, discounts and selling commissions
allocable to the sale of the Registrable Securities.

(b) Expenses. ETE will pay all Registration Expenses in connection with the
Shelf Registration Statement filed pursuant to Section 2.01(a) of this
Agreement, whether or not the Shelf Registration Statement becomes effective or
any sale is made pursuant to the Shelf Registration Statement. Each Selling
Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.

Section 2.07 Indemnification.

(a) By ETE. In the event of a registration of any Registrable Securities under
the Securities Act pursuant to this Agreement, ETE will indemnify and hold
harmless each Selling Holder thereunder, its directors and officers of
Registrable Securities thereunder and each Person, if any, who controls such
Selling Holder or underwriter within the meaning of the Securities Act and the
Exchange Act, against any losses, claims, damages, expenses or liabilities
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”),
joint or several, to which such Selling Holder or underwriter or controlling
Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Shelf Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder, its directors
and officers, each such underwriter and each such controlling Person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that ETE will not be liable in any such case if and to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Selling Holder, such underwriter or such
controlling Person in writing specifically for use in the Shelf Registration
Statement or any prospectus contained therein or any amendment or supplement
thereof. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Selling Holder or any such director,
officer or controlling Person, and shall survive the transfer of such securities
by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless ETE, its directors and officers, and each Person,
if any, who controls ETE within the meaning of the Securities Act or of the
Exchange Act to the same extent as the foregoing indemnity from ETE to the
Selling Holders, but only with respect to

 

8



--------------------------------------------------------------------------------

information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or any prospectus contained therein or any amendment or supplement
thereof relating to the Registrable Securities; provided, however, that the
liability of each Selling Holder shall not be greater in amount than the dollar
amount of the proceeds (net of any Selling Expenses) received by such Selling
Holder from the sale of the Registrable Securities giving rise to such
indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.07. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.07 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense and employ counsel or (ii) if the defendants in any such
action include both the indemnified party and the indemnifying party and counsel
to the indemnified party shall have concluded that there may be reasonable
defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party, or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnified party
shall settle any action brought against it with respect to which it is entitled
to indemnification hereunder without the consent of the indemnifying party,
unless the settlement thereof imposes no liability or obligation on, and
includes a complete and unconditional release from all liability of, the
indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.07 is
held by a court or government agency of competent jurisdiction to be unavailable
to ETE or any Selling Holder or is insufficient to hold them harmless in respect
of any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses as between ETE on the one hand and
such Selling Holder on the other, in such proportion as is appropriate to
reflect the relative fault of ETE on the one hand and of such Selling Holder on
the other in connection with the statements or omissions which resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification. The relative fault of ETE on the
one hand and each Selling Holder

 

9



--------------------------------------------------------------------------------

on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact has been made by, or relates to,
information supplied by such party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this
paragraph. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.07 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.08 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, ETE agrees to use its
commercially reasonable efforts to:

(a) Make and keep public information regarding ETE available, as those terms are
understood and defined in Rule 144 of the Securities Act, at all times from and
after the date hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of ETE under the Securities Act and the Exchange Act at all times from
and after the date hereof; and

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
ETE, and such other reports and documents so filed as such Holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
such Holder to sell any such securities without registration.

Section 2.09 Transfer or Assignment of Registration Rights. The rights to cause
ETE to register Registrable Securities granted to ETI by ETE under this Article
II may be transferred or assigned by ETI to one or more transferee(s) or
assignee(s) of such Registrable Securities, provided that (a) ETE is given
written notice prior to any said transfer or assignment, stating the name and
address of each such transferee and identifying the securities with respect to
which such registration rights are being transferred or assigned, and (b) each
such transferee assumes in writing responsibility for its portion of the
obligations of ETI under this Agreement.

Section 2.10 Information by Holder. Any Holder or Holders of Registrable
Securities included in any registration statement shall promptly furnish to ETE
such information regarding

 

10



--------------------------------------------------------------------------------

such Holder or Holders and the distribution proposed by such Holder or Holders
as ETE may reasonably request and as shall be required in connection with any
registration, qualification or compliance referred to herein.

ARTICLE III.

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, courier service or
personal delivery:

(a) if to ETI, at 2828 Woodside Street, Dallas, Texas 75204,

(b) if to ETE, at 2828 Woodside Street, Dallas, Texas 75204, notice of which is
given in accordance with the provisions of this Section 3.01.

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of ETI under this Agreement may be transferred or assigned by ETI
only in accordance with Section 2.09 hereof.

Section 3.04 Recapitalization, Exchanges, etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of ETE or any successor or assign of ETE
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement.

Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

11



--------------------------------------------------------------------------------

Section 3.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08 Governing Law. The laws of the State of Delaware shall govern this
Agreement without regard to principles of conflict of laws.

Section 3.09 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by ETE set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by ETE and the Holders of a majority of the then outstanding
Registrable Securities; provided, however, that no such amendment shall
materially and adversely affect the rights of any Holder hereunder without the
consent of such Holder.

Section 3.12 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ENERGY TRANSFER INVESTMENTS, L.P. By:   ETI GP, LLC, its general partner By:  

/s/ John W. McReynolds

  John W. McReynolds,   President ENERGY TRANSFER EQUITY, L.P. By:   LE GP,
L.L.C., its general partner By:  

/s/ John W. McReynolds

  John W. McReynolds, President